DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Claims 6 and 8-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2020.
Claims 1-5 and 15 are examined in this office action of which claims 1 and 4 were amended and claim 15 is a newly added claim.

Priority
It is noted that the instant application is a 371 of PCT/EP2017/063194 (05/31/2017) with foreign priority of SWEDEN SE 1650764-2 (06/01/2016). However, closer look at the claims and the foreign priority document SE 1650764-2 revealed that the ranges and claimed features such as a) Schaeffler diagram, the Creq and Nieq requirements, b) the proviso of                     
                        A
                        l
                        =
                        
                            
                                N
                                i
                            
                            
                                4
                            
                        
                        ±
                        0.5
                    
                 wherein the Al is in the range of 1.75-3 wt%, Al being 1.75 if the calculation of the formula is below 1.75 and Al being 3.0 if the calculation of the formula is above 3, c) Nb inclusion, d) Ni ranges allowed by the instant claims and e) specific range of martensite (80 wt% or more, 90 wt% or more), of the instant claims are not in the foreign priority document. Therefore, instant claims are afforded the priority date of 05/31/2017, the international filing date, which shows the features of the instant claims.
Terminal Disclaimer
The terminal disclaimer filed on 12/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number: 16/306454 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

It is noted that the Applicant stated “Claim 4 was objected to for not reciting the year of the ASTM E468-90. Applicant notes that "90" indicates the year of original adoption or last revision. There are three different versions of ASTM E468 available: E468-18, E468-11, and E468-90. The application as filed uses E468-90 in the specification and claims, and there are three editions of this standard: E468- 90(1998), E468-90(2004), and E468-90(2004)el. However, these three editions are equivalent to one another with the year in parenthesis simply identifying the reapproval year. Thus, for the sake of clarity, claim 4 has been amended to identify the standard as ASTM E468-90(1998).”
However, since the instant application is a 371 of PCT/EP2017/063194 (05/31/2017) with foreign priority of SWEDEN 1650764-2 (06/01/2016), it appears that all three standards, E468-90(1998), E468-90(2004), and E468-90(2004)el, that are mentioned by the Applicant would have been available and therefore one cannot conclude that the Applicant would have relied on the specific E468-90(1998) as stated in the amended claim.

Claims 1-5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-5 and 15, Claims 1 and 15 recite the limitation "one or more optional alloying elements in an amount of maximum 0.05 wt %". However, it does not specify what those elements can be thereby making it unclear as to what elements can be considered optional in the instant claim. Claims 2-5 are dependents of claim 1 and thereby also indefinite. 
It is noted that the Applicant contends that “Applicant respectfully believes that that the scope of this limitation would be well understood by one skilled in the art in light of the 
As stated in the remarks above and in the specification, there is no clear definition of what the optional elements are as the specification recites examples and not clear definitions or limitations with the recitation of “Example, but not limiting, of such elements are Ca, Mg, B, Pb and Ce. One skilled in the art would understand those elements (besides those already specified in the claim) that are suitable alloys for adding to the claimed martensitic stainless steel.” Therefore, any element that are not explicitly specified could be subjected to this limitation, but it is not clear since the instant claims recite the transitional phrase “comprising” 
which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. For example, Creq recites Nb as an member of the formulaic expression, therefore is Nb subjected to this optional limitation of max 0.05 wt% since a range for Nb is not explicitly provided. It is noted that instant claims do not recite a range for Cr, but Cr is interpreted to be not to be bound by this 0.05 max limitation since the claim requires a “stainless steel”. In addition, are other elements such as Ti which is an alloying element in stainless steel required 

Regarding Claims 1-5 and 15, Claims 1 and 15 recite that “the steel comprises more than or equal to 80 wt % of a martensitic phase” (claim 1) and “the steel comprises more than or equal to 90 wt % of a martensitic phase” (claim 15). However, it is unclear how martensite which is a microstructure phase of the steel can be expressed in weight% as the identification of these phases are usually via a microscope and the units provided in the instant claim does not correspond to the conventional measurement technique and its units. Claims 2-5 are dependents of claim 1 and thereby also indefinite. Examiner notes that the Applicant stated “As noted by the examiner, the area fraction of martensite and austenite are readily determined by microscopic analysis of a sample. Since the density of martensite and the density of austenite are known, the weight fractions (weight %) of the respective phases of the sample may be determined on basis of that density (along with the assumption that the area fraction of martensite/austenite is constant throughout the sample).” to traverse the rejection. However, Applicant provides no evidence such as information on the calculation to arrive at the units of wt% for the microstructure phase or even a reference that displays the microstructure phase of steel in weight% as required by the instant claims. Therefore, instant claims are indefinite since it is unclear how to attain “wt%” for martensitic phase as claimed in the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0105753 A1 of Oikawa (US’753).
List 1
Element
Instant Claims
(weight%)
Prior Art 
US’753
(weight%)
C
0.05 – 0.30
C: 0.1 or less
Mo
0.5 – 1.5
Mo: 0.5 – 2.5 
Al
1.75 – 3
Al: 1.0 – 3.0
V
0.25 – 1.5
V: below 1.0
Co
0 – 0.03
< 0.01		Claim 2
Co: - 
Mn
0 – 0.5
Mn: 1.0 or less
Si
0 – 0.3
Si: 1.0 or less
Creq
11 ≤Creq≤15.4 with
Creq=Cr+Mo+1.5*Si+0.5*Nb
Cr: 10.0 – 15.0
Mo: 0.5 – 2.5
Si: 1.0 or less
Nb: 1.0% or less
See Creq explanation below
Nieq
10.5≤Nieq≤15 with
Nieq=Ni+30*C+0.5*Mn
Ni: 10.0 – 15.0
C: 0.1 or less
Mn: 1.0 or less
See Nieq explanation below
N
limited to 30 ppm
N: below 0.1
O
limited to 30 ppm
O: - 
S
limited to 30 ppm
S: below 0.5
Fe + impurities
Balance
Balance







Regarding claims 1, 2 and 15, US 2014/0105753 A1 of Oikawa (US’753) {whole document, abstract, [0001], [0004]-[0025]} teaches [0001] “a precipitation hardening martensitic stainless steel having excellent texture stability, mechanical properties, and corrosion-resistance” [0043] “Those having a martensite texture in which the amounts of δ ferrite and residual austenite precipitated are 1.0% or less and 10% or less in an area ratio, respectively, were rated as "acceptable".” [0048] “The micro-texture of each portion was a uniform martensite texture. Neither residual austenite nor δ ferrite was observed.” which reads on the claimed martensite of the instant claims 1 and 15 of 80% and 90% since the prior art allows up to 100% (in area ratio) of its structure to be martensite. For the application of prior art and the sake of compact prosecution, Examiner views the units of microstructure phase to be in area% since that is what is shown in the prior art and the prior art provides a method of calculating the 
Regarding the claimed composition of the instant claims, US'753 further teaches that its steel has a composition wherein the claimed ranges of the various elements (C, Mo, Al, V, Mn, Si, N, S, Fe and impurities) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above.  (US’753 [0004]-[0025]). Regarding the Co and O limitation of instant claims, the prior art does not explicitly teach its presence in its steel and therefore reads on the limitations of instant claims. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the optional components of the instant claims, MPEP provides the guidance that "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation." See MPEP § 2103 C. "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." See MPEP § 2111.04.  Therefore, the optional features recited in the instant claims does not require to present and are not are deemed to limit the scope of the instant claims.
                
                    A
                    l
                    =
                    
                        
                            N
                            i
                        
                        
                            4
                        
                    
                    ±
                    0.5
                
             wherein the Al is in the range of 1.75-3 wt%, Al being 1.75 if the calculation of the formula is below 1.75 and Al being 3.0 if the calculation of the formula is above 3, it is noted that the prior art does not teach of this relationship. Nevertheless, the prior art teaches Al: 1.0 – 3.0 and Ni: 10.0 – 15.0 which means that the claimed range (broadest range of the instant claims) for Al of the instant claims of 1.75-3 wt% would lie within or overlap that of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."”
                
                    
                        
                            C
                            r
                        
                        
                            e
                            q
                        
                    
                    =
                    C
                    r
                    +
                    M
                    o
                    +
                    1.5
                    *
                    S
                    i
                    +
                    0.5
                    *
                    N
                    b
                
             and                 
                    
                        
                            N
                            i
                        
                        
                            e
                            q
                        
                    
                    =
                    N
                    i
                    +
                    30
                    *
                    C
                    +
                    0.5
                    *
                    M
                    n
                
            . The prior art teaches that its steel has Cr: 10.0 – 15.0, Mo: 0.5 – 2.5, Si: 1.0 or less, Nb: 1.0% or less and Ni: 10.0 – 15.0, C: 0.1 or less and Mn: 1.0 or less which would yield                 
                    
                        
                            C
                            r
                        
                        
                            e
                            q
                        
                    
                
             and                 
                    
                        
                            N
                            i
                        
                        
                            e
                            q
                        
                    
                
             ranges of 10 – 17 and 10-18.5 respectively meaning that ranges claimed in instant claims lie within or overlap the ranges provided by the prior art and therefore renders the claimed range obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.

Regarding claim 3, US'753 teaches [0016] Nickel (Ni) is an element that suppresses a formation of 8 (sic – should read as delta) ferrite and also contributes to an improvement in the strength through the precipitation hardening of Ni--Al compounds.” “[0018] Aluminum (Al) is an element that forms a Ni--Al compound and contributes to precipitation hardening.” Thereby reading on the first type of precipitations comprising Al and Ni of the instant claim. 
Regarding the second type of precipitations comprising carbides of at least one selected from the group consisting of Cr, Mo and V of the instant claim, the prior art teaches “[0013] Carbon (C) forms a Cr carbide, and there are problems that toughness is reduced due to excessive precipitation of carbides and corrosion resistance deteriorates due to reduction in a Cr concentration near a grain boundary. “ [0022] Further, niobium (Nb) is an element that forms 

Regarding claim 4, although the prior art teaches that its steel has [0040] “tensile strength and 0.02% yield strength of 1500 MPa or more and 1000 MPa or more”, it is noted that the prior art do not explicitly of fatigue strength using the specific test condition specified in the instant claim. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition ((see compositional analysis of claim 1 above) – the prior art teaches a precipitation hardened steel with substantially identical composition), b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis (martensite) of claim 1 above) and c) the claimed and prior art products instant alloy – {instant specification[0014]-[0018]}; Prior art – {US'753 solution treatment, aging treatment, nitriding – claim 5, [0026]-[0027], [0030]-[0031]}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Regarding claim 5, the recitation of “the precipitation hardening stainless steel is nitrided” is a product-by-process limitation in the instant claim since it reciting a process step “nitride” which is the past tense of the term “nitriding”. However, MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.US'753 [0030]-[0031] teaches that its steel can be coated with nitride coating thereby reading on the limitations of the instant claim since the result of the product-by-process limitation is a nitride coating on the steel.


Response to Arguments
Applicant’s arguments with respect to  35 USC 103 rejections of claim(s) 1-5 over  US 5202089 A of Norstrom (US'089), and further in view of US 6193469 B1 of Tsuda (US'469) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, “Applicant believes that the limitation of "one or more optional alloying elements in an amount of maximum 0.05 wt %" is definite.” have been fully considered but they are not persuasive. 
As stated in the specification, there is no clear definition of what the optional elements are as the specification recites examples and not clear definitions or limitations with the recitation of “Example, but not limiting, of such elements are Ca, Mg, B, Pb and Ce. One skilled in the art would understand those elements (besides those already specified in the claim) that are suitable alloys for adding to the claimed martensitic stainless steel.” Therefore, any element that are not explicitly specified could be subjected to this limitation, but it is not clear since the instant claims recite the transitional phrase “comprising” which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. For example, Creq recites Nb as an member of the formulaic expression, therefore is Nb subjected to this optional limitation of max 0.05 wt% since a range for Nb is not explicitly provided. In addition, are other elements such as Ti which is an alloying element in stainless steel required to abide by the max 0.05 wt% since instant claims recite the transitional phrase “comprising” and therefore allows unrecited elements? Therefore, instant claims are ambiguous and do not precisely define the metes and bounds of the subject matter to be protected by the patent grant.

Applicant’s arguments, ““As noted by the examiner, the area fraction of martensite and austenite are readily determined by microscopic analysis of a sample. Since the density of martensite and the density of austenite are known, the weight fractions (weight %) of the respective phases of the sample may be determined on basis of that density (along with the assumption that the area fraction of martensite/austenite is constant throughout the sample).”” have been fully considered but they are not persuasive. Applicant provides no evidence such as information on the calculation to arrive at the units of wt% for the microstructure phase or even a reference that displays the microstructure phase of steel in weight% as required by the instant claims. Therefore, instant claims are indefinite since it is unclear how to attain “wt%” for martensitic phase as claimed in the instant claims.
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I.

In view of the terminal disclaimer filed on 12/21/2020, the rejection “Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/306454 (reference application)” as stated in the previous office has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733